Title: To George Washington from Charles Pettit, 23 June 1781
From: Pettit, Charles
To: Washington, George


                        
                            Sir,
                            Philadelphia 23d June 1781
                        
                        Having had the honor for some years past to serve the public in an employment under Your Excellency’s
                            command, I cannot but feel a kind of obligation to make known to you the cause and manner of my quitting that employment,
                            though it has latterly been but little under your immediate Notice. It would give me pain if on any occasion my conduct
                            should be thought to merit Your Excellency’s disapprobation, and more particularly in a case of this kind, which, if not
                            fairly understood, might wear the appearance of an improper withdrawing from the public service in a time of difficulty.
                            I therefore hope the liberty I take in this communication will be excused.
                        In March last the Quarter Master General was pleased to give me an extract from a plan he had prepared to lay
                            before Congress for reforming the Staff departments, in which he proposed the abolition of the Office of Assistant Quarter
                            Master General. I had for some time wished to be honorably disengaged from a business which fell short of affording me the
                            means of decent support for my family, especially as my private fortune was too slender to make up the deficiency by its
                            annual produce; but having so lately been honored with a reappointment, after having expressed to Congress a desire to
                            decline it, I felt myself too delicately circumstanced to tender a resignation on the first intimation of the Quarter
                            Master General’s plan. I have since, however, on considering the alteration of circumstances which has taken place in the
                            schemes of finance & in the modes of collecting supplies, which has rendered this office less necessary than it
                            was formerly, thought it my duty, as well with regard to the public as to myself, to make such a tender, a copy of which,
                            together with a copy of the answer I have this day received from Congress, I take the liberty to inclose herewith. I have
                            the honor to be, with perfect respect, Your Excellency’s most obedient & most humble servant
                        
                            Chas Pettit

                        
                     Enclosure
                                                
                            
                                Sir,
                                Philadelphia 12th June 1781
                            
                            The Quarter Master General having been pleased to communicate to me that part of the plan of reformation
                                he has proposed which relates to the abolition of the Office of Assistant Quarter Master Genl, it may be requisite
                                that I trouble your Excellency with some notice of it. The plan, I presume, is before Congress; it is therefore
                                unnecessary for me to particularize the arguments he has offered, especially as, though our reasons may not be
                                exactly correspondent in every part, I cannot but agree with him in Opinion thus far—that, under present
                                circumstances, the Office of Assistant Quarter Master Genl, in my hands, is unnecessary to the public service, and
                                that the interest of the United States would be benefited by its being abolished, or put on a plan better accomodated
                                to existing circumstances.
                            When Congress were pleased to honor me with an appointment to this Office under the arrangement of the
                                15th of July last, I thought it my duty, from diverse considerations, to accept and act under it on a supposition that
                                I should be able to render useful and acceptable service to the public, though other considerations respecting my
                                private Affairs afforded me strong inducements at the same time to wish to be excused from this service. These
                                considerations have since become more weighty, and the others are in a great measure done away. That part of the
                                business in which, from the experience I had gained, my services were supposed to be more peculiarly requisite, is now
                                completed, the plans for framing and keeping the accounts and making returns; having been long since transmitted to
                                the several Deputy Quarter Masters, with such instructions as I thought myself authorized to give. What remains of the
                                duties assigned to this Office may, as the Quarter Master Genl justly observes, be done by a shorter course, and be,
                                in some instances, less liable to the inconveniences he mentions.
                            I therefore request that Congress will be pleased to permit me to resign the Office of Assistant Quarter
                                Master Genl, and to accept this as a respectful tender of such resignation. At the same time I beg leave to express my
                                thankful acknowledgment of the marks of distinction with which Congress have been pleased to honor me, and to assure
                                them of a sincere desire to promote the public interest to the utmost of my power on all occasions which may be
                                afforded me.
                            My accounts as A.Q.M.G. under the new arrangement are yet but short and simple, and I flatter myself may
                                be easily and satisfactorily settled; what other matters may remain in my hands relative to this Office, I shall be
                                ready to deliver over to such persons as shall be authorized to receive them, and to give all such information
                                respecting the business of the department as may be in my power.
                            Respecting the affairs of the department under the late Q.M. Genl, I am anxiously concerned to have them
                                finally and satisfactorily closed, and have done every thing in my power thus far to effect a business so desireable
                                to the public as well as to individuals; but from a variety of circumstances which it may not be necessary on this
                                occasion to enumerate, these affairs are become too unwieldy for my strength till arrangements shall take place from
                                higher authority which may reach them with more effect. These difficulties however relate chiefly to the settlement of
                                accounts with the late Deputies and Agents who conducted the business in detail, the account of the distribution of
                                the money in the first instance from the Q.M. Genl’s Office, which was more pecularly my
                                charge, being less intricate. Such an account was rendered to the Board of Treasury in June 1780 to the first of that
                                month, and the sums which have since come to my hands on that account are neither large nor numerous. The plan
                                proposed to the honble Committee to whom Congress were pleased to refer my letter of the 2d of May last, or some other
                                plan of the like kind, would probably facilitate an entire settlement; and I shall gladly contribute such farther
                                services as may be in my Power to promote so desireable an end. I have the honor to be with the highest Respect, your
                                Excellency’s Most Obedient and most humble servant
                            
                                C.P.
                            
                        
                        
                    